 OWENS-ILLINOIS GLASS COMPANY387All of the Employer's truckdrivers, warehousemen, and processingand,miscellaneous_employees employed at the Fayetteville, Tennessee,plant, including schedulers, but excluding the watchmen, loaders, andthe maintenance employees, standards man, and shoe inspectors fromthe 63rd Avenue supply and processing terminal located at Nashville,Tennessee, office clerical employees, professional employees, guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Owens-Illinois Glass Company,PetitionerandAmerican Flint..Glass.Workers' Union ofNorth America,and its Local 700;AFL and Glass Bottle Blowers' Association of the UnitedStates and Canada,AFL, and _its Local59.Case No. 8 RM114.October 12,1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of 'Election' in the above-entitled proceeding, dated April 15, 1955, an election, by secret ballotwas conducted on May 5,-1955, under the direction and supervision ofthe Regional Director for the Eighth Region, among the employees inthe forming department of the Employer's Toledo, Ohio, plant.Atthe conclusion of the election, the parties 2 were furnished a tally ofballots.The tally showed that -84 ballots were cast for the Flints,94 were cast for GBBA, and 44 were challenged. As the challengedballots were sufficient in number to affect the results of the election,the Regional Director investigated the issues raised by the challenges.On June 15, 1955, the Regional Director issued his report on chal-lenges.On June 24, 1955, Flints filed timely exceptions to the report.GBBA has filed no exceptions to the report.In the report on challenges, the Regional Director divided the namesof the challenged voters into three groups 3He recommended thatthe challenges to the voters in groups 1 and 2 be overruled and thatthe challenges to group 3 be sustained.1112 NLRB 172.9 The Unions in the abovecaption are herein referred to as Flints and GBBA,respectively.g Group1 consists of employeesBurford, Grames, Grzeyorczyk, Lehman,McGee, andShumante.Group 2 consists of -employeesCarpenter, C. McCourt, M. McCourt,and Mingione.Group 3 consists of employeesArnold,Blowers, Clendenin,Dixon, Dyer,Ellis,Gobell,Graces,Hardison,Hehl, Helmet, Hoxtell, Jones, Lee, Lemmon, A. Luna, B. Luna, Mack,Marguerat,Maxuehowski, Ocker, K. Shope,M Shope, Sine,Swiczkowski, Thomason,Thompson,Thurman,Thomaszewski,Villaneal,White,Wlodarski, Yates, andAywicznzki.114 NLRB No. 59.387644-56-vol. 114-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDChallenged BallotsGroups 1 and 2:The voters in group 1 consisted of six employeeswho had been laid off on April 2, 1955, but recalled before the elec-tion. 'The voters in group 2 consisted of four employees who hadbeen laid off on March 25, 1955, and had also been recalled before theelection.According to the Regional Director, the Employer statedthat these employees had been laid off pending the rebuilding of afurnace supplying the tumbler lines on which they worked and thatitwas known at the time of the layoff that they would be recalled with-in a few weeks.Under these circumstances, the Regional Directorfound that all voters in groups 1 and 2 were temporarily laid-off em-ployees on the eligibility date.He recommended that the challengesto their ballots be overruled and that their ballots be opened andcounted.As no party has excepted to this recommendation, we shalladopt it.Group 3:The 34 voters placed in group 3 consist, with 2 exceptions,4of employees who were laid off during August and September 1954and had not been recalled to their jobs by the date of the election.These employees were challenged by the Board agent because theirnames did not appear on the eligibility list.The Regional Director found that the Employer attributed theirlayoffs to an excessive inventory of stemware, which required theclosing down of 1 of its 3 stemware production lines; that the Em-ployer stated that its inventory continued to increase despite thelayoffs and at the time of the election there was no prospect of anyimprovement in business which would warrant restoration of the em-ployees in group 3 to their former jobs in the bargaining unit; 5 that,according to the Flints, the Employer had, however, retained the 34employees on the forming department seniority list; that GBBA,contends, like the Employer, that the 34 employees have no reasonableexpectation of recall.In view of the foregoing, the Regional Director concluded that the34 employees had no reasonable expectancy of reemployment in thebargaining unit and recommended that the challenges to their ballotsbe sustained.In excepting to these findings and recommendations, Flints contendsthat the 34 employees have a reasonable expectancy of recall to posi-tions in the bargaining unit and are merely temporarily laid off,citing the following,inter alia:(1) Statements by the Employer at the representation hearingin August 1954 indicating that it intended to expand its operationsin the forming department.4 These are Dyer and Ellis, discussed below.5A substantial number of them have been transferred to jobs outside the formingdepartment.Six of them have been recalled to jobs in the forming department forperiods ranging from 1 day to 2% months. The latest such period ended in March 1955. OWENS-ILLINOIS GLASS COMPANY389(2)That on the basis of the Employer's own figures, the increasein the stemware inventory since August 1954 has been relatively slight.(3)That there have been frequent shutdowns of stemware units isthe past, all of which have been temporary, and in each case most ofthe employees laid off as a result of the shutdown were recalled.(4)That, since the election, the Employer has recalled to the form-ing department 2 of the 34 voters, Dyer and Ellis.(5)That the Employer has retained all of the laid-off employeesinvolved on the seniority list for the forming department.We shall deal with these pointsseriatim.(1) and (2) Review of the record of the representation hearingfails to disclose any statement by the Employer that it was currentlycontemplating any expansion of the forming department.Moreover,Flints does not deny that the layoffs in August and September weredue to an excessive inventory of stemware, nor does it contend,that,following the layoffs, there has been any decline in that inventory.6(3)The previous shutdowns of stemware units cited by the Flintswere concededly for the purpose of making repairs on the units andnot because of business conditions.Accordingly, the fact that suchshutdowns resulted for the most part in temporary layoffs does notwarrant the inference that the bulk of the instant layoffs will also betemporary.(4)Flints' brief asserts that Dyer and Ellis, who are included inthe group of 34 challenged voters were originally hired in the formingdepartment in 1950, that Dyer entered military service in 1951, andEllis in 1952, that, after their discharge from service, they both re-turned to work for the Employer shortly before the election, but in adifferent department; and that they both were recalled to the formingdepartment within a few weeks after the election, and assigned to workon 1 of the 2 existing stemware units still in operation.The factthat they were eventually recalled to the forming department doesnot warrant an inference that the remaining 32 employees will besimilarly recalled, particularly in the face of Flints' apparent con-cession that the same business conditions-excessive inventory-whichprompted their layoff still prevails.(5)The fact that the laid-off employees involved have been retainedon the seniority list of the forming department signifies only that theywill be entitled to preference in filling any vacancies due to turn-over or expansion.However, no showing has been made as to theprobable rate of turnover and Flints has not submitted any factualdata to rebut the Employer's assertions that there is no prospect ofany improvement in business conditions. In these circumstances, wecannot find that there is any reasonable prospect that these employeesG As noted above, Flints assert merely that the increase in inventory reported by theEmployer is relatively slight. '390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill have any occasion to exercise their seniority rights.'As it ap-pears that there is no reasonable prospect of -reemployment of thesevoters in the forming department, we find inagreementwith theRegional Director, that the employees in group3 werepermanentlylaid off on the eligibility date, and were therefore not eligible tovote.The Board has considered the Regional Director's report on chal-lenged ballots and the exceptions thereto and hereby adopts the find-ings and recommendations of the Regional Director that the chal-lenges to the ballots of the employees in groups 1 and 2 be overruledand the ballots be opened and counted, and that the challenges to the.ballots to the persons listed in group 3 be sustained.[The Board directed that the Regional Director for the EighthRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of Sam Burford, F. Grames, S. Grzey-orczyk, B. Lehman, J. McGee, C. Shumate, E. Carpenter, Cecil Mc-Court, M. McCourt, and Carl Mingione and serve upon theparties asupplemental tally of ballots.]ACTINGCHAIRMAN RODGERS took no part in the consideration of theabove Supplemental Decision and Direction.I In its brief,Flints cites a number ofcases in support of its contentionthat theretention of seniority rights requires a finding that these employees are temporarilyrather than permanently laid off. In each case cited, however, there areother factorspresent, inaddition to retention of senioritystatus, indicatingthe temporarynature ofthe layoffIn the instant case, none of these additionalfactors is present.The merefact that laid-off employees have continuedseniority rights does not entitlethem to vote,but rather the test iswhether thereexists a reasonable expectancy of employment in thenear future.Higgins,Inc,111 NLRB797, and cases cited therein.Associated Machines,Inc.andUnited Steelworkers of America,C. I.O. andIndependent Machine Workers Union of Lancaster,Ohio,Party to the Contract.Case No. 9-CA-843.October 13,1955DECISION AND ORDEROn March'24, 1955, Trial Examiner Herbert -Silbermanissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmativeaction,as set forth in the copy of theIntermediate Report attached hereto.The Trial Examineralso foundthat the Respondent had not violated the Act in certain other respects.114 NLRB No. 80.